ORDER
The Disciplinary Review Board on October 1, 1999, having filed with the Court its decision in DRB 99-106 concluding that KARL R. LAWNICK of PERTH AMBOY, who was admitted to the bar of this State in 1988, and who was temporarily suspended from practice by Order of this Court dated August 10, 1998, and who remains suspended at this time, should be suspended from the practice of law for a period of one year for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.16(d) (failure to refund advanced payment of fee that has not been earned), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (misrepresentation);
*114And the Disciplinary Review Board having decided that the one-year suspension should commence at the conclusion of the three-month suspension that is the subject of DRB 98-384;
And the Disciplinary Review Board having concluded that respondent should be required to return client files to his clients in the six matters in which the misconduct occurred and that he should not be reinstated to practice until said files are returned;
And good cause appearing;
It is ORDERED that KARL R. LAWNICK is suspended from the practice of law for a period of one year and until the further Order of the Court, effective on the date on which the three-month suspension ordered by the Court this date in D-45-98 concludes; and it is further
ORDERED that respondent shall return to his clients their files in the six matters that are the subject of the Disciplinary Review Board’s decision in DRB 99-106; and it is further
ORDERED that no application for reinstatement be made until respondent has complied with this Court’s Orders of August 10, 1998, April 6, 1999, and December 7, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.